 1                                                                       Honorable Marsha J. Pechman
 2
 3
 4
 5
 6
 7
 8
 9
10                               UNITED STATES DISTRICT COURT
11                              WESTERN DISTRICT OF WASHINGTON
12                                        AT SEATTLE
13
14
15   OHIO SECURITY INSURANCE CO.,                         NO. 2:18-cv-00987-MJP
16
17                       Plaintiff,                       STIPULATED MOTION AND ORDER
18                                                        CONTINUING EXPERT DISLOSURE
19           v.                                           DEADLINES
20
21   PUGET SOUND ENERGY, INC., a
22   Washington corporation; PILCHUCK
23   CONTRACTORS, INC., a Washington
24   corporation,
25
26                       Defendants.
27
28
29                                         I. INTRODUCTION
30
31           The parties, though counsel, hereby stipulate and jointly propose an approximately a
32
33   two-week extension of expert disclosure deadlines to facilitate a settlement discussion, as
34
35   discussed below.
36
37                                    II. FACTUAL BACKGROUND
38
39   A.     Nature of the Case
40
41          This is a case arising out of the Greenwood gas explosion that occurred approximately
42
43   three years ago. Plaintiff seeks to recoup monies it paid to its insured, and seeks to recover those
44
45   monies from Defendants.
 1   B.     Procedural History
 2
 3          The parties have not sought a continuance of any deadline before. They previously
 4
 5   mediated with the Honorable Bruce Hilyer (ret.) and are now attempting to schedule a settlement
 6
 7   conference in late March or early April 2019. The parties and their counsel believe that this
 8
 9   settlement conference could result in the resolution of this action. The parties do not believe
10
11   they need expert disclosures to meaningfully confer about settlement, and that the parties’ efforts
12
13   would be better spent on preparing for the settlement conference.
14
15   C.     Current and Requested Expert Disclosure Deadlines
16
17          Below are the current and requested deadlines for expert disclosures:
18
19                                                               Current                Requested
20                                                               deadline                deadline
21
22    Reports from expert witness under FRCP                 March 25, 2019         April 8, 2019
23    26(a)(2) due
24
25    Rebuttal expert disclosures under FRCP 26(a)(2)        April 24, 2019         April 22, 2019
26
27                                 III. ANALYSIS AND ARGUMENT
28
29           Under LCR 16(b)(5)(ii), the Court may modify a case schedule for good cause shown.
30
31   The parties believe that they meet the good cause standard for a modest continuance of the expert
32
33   disclosure deadlines for the reasons set forth above.
34
35                                         IV. CONCLUSION
36
37           For the foregoing reasons, the parties jointly request a continuance of the expert
38
39   disclosure deadlines.
40
41
42
43
44
45
 1   DATED this 19th day of March, 2019.
 2
 3                                 GORDON TILDEN THOMAS & CORDELL LLP
 4                                 Attorneys for Defendant Puget Sound Energy, Inc.
 5
 6                                 By     s/ Mark Wilner
 7                                      Jeffrey M. Thomas, WSBA #21175
 8                                      Mark Wilner, WSBA #31550
 9                                      600 University Street, Suite 2915
10                                      Seattle, Washington 98101-4172
11                                      206.467.6477
12                                      jthomas@gordontilden.com
13                                      mwilner@gordontilden.com
14
15                                 SCHEER, HOLT, WOODS & SCISCIANI LLP
16                                 Attorneys for Defendant Pilchuck Contractors, Inc.
17
18                                 By    s/Dennis G. Woods
19                                      Dennis G. Woods, WSBA #28713
20                                      Jimmy B. Meeks, Jr, WSBA #52664
21                                      701 Pike Street, Suite 2200
22                                      Seattle, WA 98101
23                                      206.262.1200
24                                      dwoods@scheerlaw.com
25                                      jmeeks@scheerlaw.com
26
27                                 LAW OFFICE OF WILLIAM E. PIERSON, JR.
28                                 PC
29                                 Attorneys for Plaintiff
30
31                                 By    s/William E. Pierson, Jr.
32                                      William E. Pierson, Jr., WSBA #13619
33                                      108 South Washington Street, Suite 202
34                                      Seattle, WA 98104
35                                      206.254.0915
36                                      Bill.pierson@weplaw.com
37
38
39
40
41
42
43
44
45
 1
 2                                                 ORDER
 3
 4          IT IS HEREBY ORDERED that this Stipulated Motion and [Proposed] Order to
 5
 6   Continue Expert Disclosure Deadlines is GRANTED. The current case schedule, including the
 7
 8   discovery cutoff and trial date, shall otherwise remain in full force and effect.
 9
10          DATED this 19th day of March, 2019.
11
12


                                                           A
13
14
15
16                                                         Marsha J. Pechman
17                                                         United States District Judge
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
